reported below: 311 Mich App 662. By order of October 16, 2015, this Court granted immediate consideration and ordered a stay of trial court proceedings. On order of the Court, the plaintiffs motion for immediate consideration is granted. The application for leave to appeal the August 18, 2015 judgment of the Court of Appeals is considered, and it is denied, because we are not persuaded that the question presented should be reviewed by this Court. The stay of trial court proceedings, ordered on October 16, 2015, is dissolved.